By the Court.
It is a well known rule in real actions, that the plaintiff must recover by the strength of his own title, and not by the weakness of the defendant’s. When he claims by a deed of feoffment, it is necessary for him to produce on trial the original instrument, and prove the execution and recording in the manner required by law; unless he can show it has been lost or. destroyed by time or accident, or that it is in the possession of the defendant, or some Other person out of his reach and control. But when it becomes necessary to trace a title through sundry prior conveyances, then, as it has never been practised here for purchasers to take the title deeds, and as all deeds are required to be recorded, we have adthitted copies from the records to be given in evidence. These are deemed prima facie evidence, and the party producing them is not bound to prove their execution. If the other party contests it, the burden of proof devolves on him.
In this case, the plaintiff "stood in the place of the bankrupt, Sanford. He claimed by virtue of a general assignment of all his estate. To make out a title in himself, he must show a title in Sanford; and, of course, it was as-essential to produce the original deed, and prove the execution in the same manner as if Sanford had been the plaintiff on the record.' If the deed had beeti lost, or destroyed, or out of the power of the plaintiff, he might have resorted to secondary evidence. But as it does not appear but that it was in his power to have produced the original deed in court, it was not competent for him to. resort to a copy.
New trial not to be granted.